184 F.2d 668
50-2 USTC  P 9484
Elwin S. BENTLEY, E. Merritt Ashworth, Leroy P. Brownell,Petitoners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 43-45, Docket 21715-21717.
United States Court of Appeals Second Circuit.
Argued Oct. 11, 1950.Decided Oct. 31, 1950.

Howe P. Cochran, Washington, D.C., for petitioners-appellants.
Helen L. Ashworth, pro se.
Theron Lamar Caudle, Asst. Atty. Gen., Ellis N. Slack and Harry Baum, Special Assts. to the Atty. Gen., for the respondent, Commissioner of Internal Revenue;  Carlton Fox, Washington, D.C., Counsel.
Before AUGUSTUS N. HAND, CHASE and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on opinion of the Tax Court, 14 T.C. 228.